Citation Nr: 0519810	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  02-20 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for degenerative disc disease of the lumbosacral 
spine.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to 
November 1954.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In a December 2001 rating decision, the RO increased the 
evaluation for the veteran's degenerative disc disease of the 
lumbosacral spine to 40 percent disabling.  The veteran 
timely perfected an appeal of this determination to the 
Board.  

On February 10, 2003, the veteran filed a claim for a total 
disability rating based on individual unemployability (TDIU).  
In an August 2003 rating decision, the RO denied a TDIU.  In 
a February 2004 statement, the veteran stated that he wished 
to appeal the decision made on his claim of February 10, 
2003.  The Board observes that this statement is a timely 
notice of disagreement (NOD) to the August 2003 rating 
decision denying a TDIU.  

In April 2005, the veteran and his spouse testified before 
the undersigned Veterans Law Judge at a Board hearing in 
Jackson, Mississippi.  

The issue of entitlement to a total disability rating based 
on individual unemployability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.



FINDING OF FACT

The veteran's degenerative disc disease of the lumbosacral 
spine is manifested by pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain, and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the veteran's diseased disc, with 
little intermittent relief


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent, but no 
more, for degenerative disc disease of the lumbosacral spine 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.3, 4.25, 4.40, 4.45, 4.59 (2003), 4.71a, 
Diagnostic Codes 5285, 5286, 5292, 5293 (2001) (effective 
prior to September 23, 2002); 67 Fed. Reg. 54,345 (Aug. 22, 
2002), 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5292, 
5293 (2002) (effective from September 23, 2002, to September 
25, 2003); 68 Fed. Reg. 51,454 (Aug. 27, 2003), 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2003) (effective from 
September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and evidence necessary to substantiate his claim.  
In a September 2001 letter, VA informed the veteran and his 
representative of the information and medical and lay 
evidence necessary to substantiate a claim for an increased 
rating.  Specifically, VA asked the veteran to submit 
evidence showing that his disability has worsened.  In 
addition, VA provided the veteran with a copy of the appealed 
December 2001 rating decision, September 2002 statement of 
the case, and March and December 2003 supplemental statements 
of the case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  Specifically, the 
documents contained the pertinent provisions of VA's Schedule 
for Rating Disabilities, including the diagnostic codes and 
associated rating criteria.  See 38 C.F.R. Pt. 4 (2004).  By 
way of these documents, the veteran was also specifically 
informed of the information and evidence previously provided 
to VA or obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the 
September 2001 letter, VA informed the veteran that VA would 
assist in obtaining relevant records from federal agencies, 
including VA medical records, as well as private medical 
records and lay or other evidence.  VA essentially asked the 
veteran to submit medical or lay evidence showing that his 
disability has worsened.  Lastly, VA informed the veteran 
that it is his responsibility to ensure that VA receives all 
the information and evidence necessary to support his claim.  
Thus, the Board finds that the veteran was informed of the 
evidence he was responsible for submitting and the evidence 
VA would obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board also finds that the 
veteran was informed that he could submit any records in his 
possession relevant to his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, VA examination reports, and statements made 
by and on behalf of the veteran in support of his claim.  

The Board notes that in an April 2003 statement the veteran 
indicated that he had received treatment from Dr. Miller 
since November 2002.  The Board also notes that VA never 
requested records from Dr. Miller; however, the Board 
observes that the veteran submitted medical records from Dr. 
Miller for the period from November 2002 through the end of 
March 2003.  In addition, the Board notes the veteran's 
testimony at the April 2005 hearing that he had been treated 
by a chiropractor in Long Beach for about three or four weeks 
on two different occasions.  The Board observes that Dr. 
Miller is a chiropractor whose practice is located in Long 
Beach.  Thus, the Board observes that all available and 
adequately identified private medical records have been 
obtained and associated with the claims file.  

The Board also notes the veteran's testimony that he receives 
ongoing treatment at the Biloxi VA Medical Center (VAMC) 
every six months, that he went for a visit in January 2005, 
and that he was due for another visit in the following month.  
The veteran also testified that at his visits the examiners 
basically renew his medication and that he expected the same 
from the upcoming visit.  The Board observes that numerous 
VAMC treatment records for the veteran's low back disability, 
including those for medication, are already of record.  
Therefore, the Board observes that the January and June 2005 
reports of ongoing VA treatment, particularly as they only 
involve medication renewals, will not have an impact on the 
adjudication of the veteran's claim.  Cf. Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Furthermore, the veteran has stated that he 
received treatment from the Biloxi, Gulfport, and New Orleans 
VAMCs; the Board observes that treatment reports from all 
three VAMCs are of record.  Thus, the Board observes that all 
relevant VA medical records have been obtained and associated 
with the claims file.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  In this 
case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content 
requirements prior to the initial rating decision is harmless 
error.  Under the circumstances in this case, particularly in 
light of the favorable decision, the Board finds that the 
veteran has received the notice and assistance contemplated 
by law and adjudication of his claim poses no risk of 
prejudice to the veteran.  See Bernard, supra.  

Factual Background

An October 2001 VA examination report reflects complaints of 
chronic low back pain that varies in severity, pain that 
radiates into the lower extremities, and numbness and 
tingling of the left leg.  The veteran denied bowel or 
bladder dysfunction.  The veteran used two crutches for 
ambulation.

Examination revealed some tenderness to palpation in the 
midline of the upper and lower lumbar region and some mild 
bilateral paravertebral tenderness.  Range of motion, 
performed while the veteran was supported on his crutches, 
showed flexion to 30 degrees, extension to 0 degrees, and 
right and left lateral bending to 5 degrees, with pain on 
motion.  There was mild quadriceps weakness associated with 
pain; otherwise, foot and ankle flexors and extensors were 
5/5 bilaterally and reflexes were intact at the knees and 
ankles.  The veteran was not able to heel-and-toe walk with a 
squat.  There was some mild diminution of sensation over the 
medial and lateral aspect of the left calf region.  Straight 
leg raising test produced back pain on raising of either leg.  
The examiner noted that pain would further limit functional 
ability during flare-ups or with increased use but that it 
was not feasible to attempt to express any of these in terms 
of additional limitation of motion as these matters cannot be 
determined with any degrees of medical certainty.

A November 2002 private medical record reflects that the 
veteran was unable to perform range of motion in the 
thoracolumbar region, that he is in severe pain on a daily 
basis, and that he has numbness in the lower extremities.  

An April 2003 VA examination report reflects complaints of 
chronic low back pain, burning pain in the left lower back 
and buttocks that radiates into the left leg down to the 
ankle, muscle spasms of the left leg, numbness and giving way 
of the left leg at times, and pain that awakens him at night.  
The veteran also reported having fallen on numerous occasions 
and using two crutches for ambulation.  He denied loss of 
bowel or bladder control.  

Examination revealed no visible or palpable spasm but there 
was generalized tenderness to palpation over the lower back 
region.  On range of motion, the veteran had flexion to 30 
degrees, extension to 10 degrees, right lateral bending to 15 
degrees, and left lateral bending to 10 degrees, with pain on 
all range of motion testing.  On neurological evaluation of 
the lower extremities, no focal strength deficits of the foot 
and ankle flexors and extensors were noted.  Reflexes and 
sensation were intact in the lower extremities.  Slight 
elevation of either leg caused rather severe low back pain on 
supine straight leg raising.

VA treatment records from July 2001 to November 2003 reflect 
continuing treatment for the low back.  The Board notes the 
following reports.

A September 2001 note reflects that the veteran's pain is 
refractory to medication and that he is being evaluated for a 
morphine pump.

A July 2003 note reflects that the veteran has chronic low 
back and left leg pain with temporary relief only.  The note 
also shows that the veteran was supposed to get a dorsal 
stimulator but was no longer a candidate because of his 
recent receipt of a pacemaker.  

An October 2003 note reflects that the veteran did not 
benefit much from physical therapy provided from July to 
October 2003, partly due to the discomfort from traveling 
back and forth.

At the April 2005 Board hearing, the veteran testified that 
he has continuous back pain that radiates down his leg, 
numbness of the leg, muscle spasms, and that he takes daily 
medication, which eases the pain for a while.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the United States Court of Appeals for Veterans' 
Claims (Court) has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

The veteran's degenerative disc disease of the lumbosacral 
spine has been evaluated as 40 percent disabling under 
Diagnostic Code 5293, 38 C.F.R. § 4.71 (2001).

Initially, the Board notes that the Rating Schedule has been 
revised with respect to the regulations applicable to rating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002)).  Those provisions, which became effective September 
23, 2002, replaced the rating criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect through September 22, 
2002).  The Board observes that the regulations were further 
revised, effective from September 26, 2003.  68 Fed. Reg. 
51,454-58 (Aug. 27, 2003).  Disabilities and injuries of the 
spine are now evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5243, with Diagnostic Code 5237 as the new 
code for lumbosacral strain and Diagnostic Code 5243 as the 
new code for intervertebral disc syndrome.  

The Court has held that, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
veteran filed his claim prior to September 23, 2002, the 
Board will consider all three versions of the rating criteria 
under Diagnostic Code 5293/5243 and apply the criteria that 
are most favorable to the veteran.  

Under Diagnostic Code 5293 in effect prior to September 23, 
2002, an evaluation of 40 percent is available where 
intervertebral disc syndrome is severe, manifested by 
recurring attacks, and with intermittent relief; and an 
evaluation of 60 percent is available where intervertebral 
disc syndrome is pronounced, with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the 
veteran's diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2001) (effective 
through September 22, 2002).

Under Diagnostic Code 5293 in effect from September 23, 2002, 
to September 25, 2003, intervertebral disc syndrome can be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months, or by combining, under 38 
C.F.R. § 4.25, separate evaluations of chronic orthopedic and 
neurologic manifestations associated with intervertebral disc 
syndrome, along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002) (effective from 
September 23, 2002, to September 25, 2003)).

The Diagnostic Code defined an incapacitating episode as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest and treatment prescribed by a 
physician.  An evaluation of 20 percent is available where 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past 12 months.  An 
evaluation of 40 percent is available where incapacitating 
episodes have a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  An evaluation of 60 
percent is available where incapacitating episodes have a 
total duration of at least 6 weeks during the past 12 months.  
Id.

Chronic orthopedic and neurologic manifestations are defined 
as orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present constantly 
or nearly so.  Orthopedic and neurologic disabilities are to 
be evaluated using criteria for the most appropriate 
Diagnostic Code or Codes.  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects seen in each spinal segment are clearly distinct, 
each segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.  Id.

Under the current general rating formula for diseases and 
injuries of the spine (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 40 percent evaluation will 
be assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation will be 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003) (effective 
from September 26, 2003).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Initially, the Board finds that the regulations in effect 
prior to September 23, 2002, are most favorable to the 
veteran.  

After a careful review, and resolving all reasonable doubt in 
favor of the veteran, the Board finds that the veteran has 
chronic low back pain that radiates into his legs and 
numbness and mild sensory loss of the left leg, with little 
intermittent relief.  In this regard, the Board finds the 
veteran's testimony that he has essentially constant pain to 
be credible and supported by the medical evidence of record.  
Accordingly, the Board concludes that a 60 percent evaluation 
is warranted for pronounced intervertebral disc syndrome 
under Diagnostic Code 5293 (effective prior to September 23, 
2002).  

With respect to the version of Diagnostic Code 5293 that was 
in effect from September 23, 2002, to September 25, 2003, 
involving incapacitating episodes, the Board notes that the 
maximum available rating is 60 percent.  As such, these 
criteria to not provide for a disability rating in excess of 
60 percent.  

Additionally, the Board finds that a higher rating is not 
warranted under 38 C.F.R. § 4.25 for combined ratings for 
separate evaluations of chronic orthopedic and neurologic 
manifestations.  Initially, the Board observes that the 
veteran is entitled to a 40 percent evaluation under 
Diagnostic Code 5292 for severe limitation of motion of the 
lumbar spine.  As for his chronic neurologic manifestations, 
the Board notes the veteran's complaints of numbness and 
giving way of the left leg that has resulted in numerous 
falls.  The Board also notes that the October 2001 VA 
examination found mild quadriceps weakness associated with 
pain and some mild diminution of sensation over the medial 
and lateral aspect of the left calf region; however, 
examination also showed that foot and ankle flexors and 
extensors were 5/5 bilaterally and reflexes were intact at 
the knees and ankles.  In addition, the April 2003 VA 
examination found no focal strength deficits of the foot and 
ankle flexors and extensors, and intact reflexes and 
sensation in the lower extremities.  Given the above, the 
Board observes that the veteran is entitled to at most a 20 
percent evaluation under Diagnostic Code 8520, 38 C.F.R. § 
4.124a (2002), for his moderate neurologic symptoms 
associated with the left leg.  Thus, under 38 C.F.R. § 4.25, 
the combined value is 53 percent which, when converted to the 
nearest number divisible by 10, yields a combined rating of 
50 percent.  The Board points out that even a 40 percent 
evaluation for his left leg symptoms would yield a combined 
value of 64 percent, which still results in a combined 60 
percent rating.  

In sum, the rating criteria is effect from September 23, 
2002, to September 25, 2003, do not provide for a higher 
rating.   

Additionally, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's low back 
disability warrants a disability rating in excess of 60 
percent under current Diagnostic Code 5243 for intervertebral 
disc syndrome, which has been in effect since September 26, 
2003.  In this regard, the Board observes that the veteran 
does not have unfavorable ankylosis of the entire spine.  The 
Board points out that the veteran does not even meet the 
criteria for a 50 percent rating, as he does not have 
unfavorable ankylosis of the thoracolumbar spine.  Moreover, 
although his disability is productive of constant pain and 
some functional impairment, the Board reiterates that this 
disability is evaluated based on limitation of motion due to 
pain.  Thus, given the range of motion findings of record, 
which are consistent with a 40 percent evaluation, a rating 
greater than 60 percent is not appropriate.  Moreover, the 
Board observes that the recent April 2003 VA examination 
found no focal strength deficits of the foot and ankle 
flexors and extensors, and intact reflexes and sensation in 
the lower extremities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.

The Board notes that the veteran's claims file was not made 
available to the VA examiner who conducted both October 2001 
and April 2003 examinations.  The Board observes that review 
of the claims file is only required where necessary to ensure 
a fully informed exam or to provide an adequate basis for the 
examiner's findings and conclusions.  See VAOPGCPREC 20-95; 
61 Fed. Reg. 10,064 (1996).  The Board finds that resort to 
the veteran's claims file was not necessary for the examiner 
to provide findings as to the current symptoms of the 
veteran's service-connected low back disability.  Because the 
Board observes no indication that the reports fail to 
accurately reflect the veteran's current symptoms, the Board 
finds that another examination that includes a review of the 
claims file is not warranted.  See VAOPGCPREC 20-95; Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's low back disability.  However, 
because the evidence shows that the veteran does not have 
fracture of vertebra or complete unfavorable ankylosis of the 
entire spine, a rating greater than 60 percent under 
Diagnostic Code 5285 or 5286 is not warranted under either 
rating criteria in effect prior to September 23, 2002, or 
from September 23, 2002, to September 25, 2003.  


ORDER

A 60 percent disability rating for degenerative disc disease 
of the lumbosacral spine is granted, subject to the 
provisions governing the award of monetary benefits.





REMAND

As discussed in the introduction, the veteran filed a timely 
NOD to the August 2003 rating decision denying a TDIU.  The 
RO has not issued the veteran a statement of the case (SOC) 
that addresses this issue.  Thus, the Board finds that a 
remand is necessary to correct this procedural deficiency.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30 (2004); 
Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, based on the Board's conclusion in this case 
that the veteran is entitled to a 60 percent disability 
rating for his low back disability, the veteran now meets the 
percentage standards for a TDIU under 38 C.F.R. § 4.16(a) 
(2004).  Thus, the RO should consider both 38 C.F.R. 
§§ 4.16(a) and 4.16(b) in readjudicating the veteran's claim.  

Furthermore, the Board notes that the veteran was issued a 
VCAA notice letter in May 2003 that essentially provided the 
provisions of 38 C.F.R. § 4.16(b) (2004).  The letter, 
however, does not address the provisions of 38 C.F.R. 
§ 4.16(a) (2004).  In light of the above, the RO should send 
the veteran and his representative a letter that complies 
with the notification requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) with respect to the issue of 
entitlement to a total disability rating based on individual 
unemployability that addresses both 38 C.F.R. §§ 4.16(a) and 
4.16(b).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Thus, in addition to the action 
requested below, the RO should undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to readjudicating the veteran's claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to a total disability rating 
based on individual unemployability, the 
RO should send the veteran and his 
representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes the provisions 
of 38 C.F.R. §§ 4.16(a) and 4.16(b).  
Among other things, the letter should 
explain what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  

2.  After all necessary evidentiary 
development, the RO should review the 
issue of entitlement to a total 
disability rating based on individual 
unemployability.  This review should 
include consideration of both 38 C.F.R. 
§§ 4.16(a) and 4.16(b).  If the claim is 
not resolved to the veteran's 
satisfaction, the RO must furnish the 
veteran and his representative a SOC 
addressing the issue, along with a VA 
Form 9, and afford them the appropriate 
opportunity to submit a substantive 
appeal perfecting an appeal on the issue.  
The veteran is hereby advised of the need 
to file a timely substantive appeal with 
respect to this issue.  The issue should 
be returned to the Board if, and only if, 
a timely substantive appeal is received.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


